Appellant insists in his motion that because he filed an affidavit of inability to pay for a stenographic report of the facts, this would ipso facto entitle him to a reversal of his case where no statement of facts appeared in the record. We can not agree to the soundness of this proposition. We find from the record that he was able to make and did make a three thousand dollar bond for the appeal of this case. While it is true that on the same day on which the court adjourned the trial term, an affidavit was made by appellant setting out his inability to pay for a statement of facts, or secure the officer in making the same, — we find nothing in the record showing that such affidavit was ever called to the attention of the trial judge, or that he was ever asked to make an order directing the court stenographer to prepare the statement of facts. In cases which have been before this court on such showing we have uniformly held the fact of there being in the record no statement of facts, not ground for reversal. Olivus *Page 404 
v. State, 61 Tex.Crim. Rep.; Wood v. State, 67 Tex. Crim. 609; Jackson v. State, 70 Tex.Crim. Rep.; Lewis v. State, 77 Tex.Crim. Rep.; Fennell v. State, 90 Tex. Crim. 408; Sisson v. State, 92 Tex.Crim. Rep.; Williams v. State, 92 Tex.Crim. Rep..
The motion for rehearing is overruled.
Overruled.